United States Court of Appeals
                       For the First Circuit

No. 19-1764

                        EDWARD A. CANIGLIA,

                       Plaintiff, Appellant,

                                 v.

     ROBERT F. STROM, as the Finance Director of the City of
                        Cranston, ET AL.,

                       Defendants, Appellees.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND

         [Hon. John J. McConnell, Jr., U.S. District Judge]


                               Before

                       Barron, Circuit Judge,
                    Souter, Associate Justice,
                     and Selya, Circuit Judge.


     Thomas W. Lyons, with whom Rhiannon S. Huffman and Strauss,
Factor, Laing & Lyons were on brief, for appellant.
     Marc DeSisto, with whom Patrick K. Cunningham, Caroline V.
Murphy, and DeSisto Law LLC were on brief, for appellees.


                           March 13, 2020




     
       Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
             SELYA,   Circuit   Judge.      There    are   widely     varied

circumstances, ranging from helping little children to cross busy

streets to navigating the sometimes stormy seas of neighborhood

disturbances, in which police officers demonstrate, over and over

again, the importance of the roles that they play in preserving

and protecting communities. Given this reality, it is unsurprising

that in Cady v. Dombrowski, 413 U.S. 433 (1973), the Supreme Court

determined, in the motor vehicle context, that police officers

performing    community   caretaking     functions   are   entitled    to   a

special measure of constitutional protection.          See id. at 446-48

(holding that warrantless search of disabled vehicle's trunk to

preserve public safety did not violate Fourth Amendment).           We hold

today — as a matter of first impression in this circuit — that

this measure of protection extends to police officers performing

community caretaking functions on private premises (including

homes).   Based on this holding and on our other conclusions, we

affirm the district court's entry of summary judgment for the

defendants in this highly charged case.

I. BACKGROUND

             We start with the cast of characters.          At the times

material hereto, plaintiff-appellant Edward A. Caniglia resided

with his wife, Kim Caniglia, in Cranston, Rhode Island.                 The

defendants include the City of Cranston (the City), Colonel Michael




                                  - 2 -
J. Winquist (Cranston's police chief), and five Cranston police

officers.1

             Having identified the central players, we rehearse the

relevant facts in the light most congenial to the summary judgment

loser (here, the plaintiff).     See Avery v. Hughes, 661 F.3d 690,

691 (1st Cir. 2011).    On August 20, 2015, marital discord erupted

at the Caniglia residence.    During the disagreement, the plaintiff

retrieved a handgun from the bedroom — a handgun that (unbeknownst

to Kim in that moment) was unloaded.       Kim initially maintained

that the plaintiff also brought out a magazine for the gun, but

she subsequently stated in a deposition that she only remembered

his retrieval of the handgun.     Throwing the gun onto the dining

room table, the plaintiff said something like "shoot me now and

get it over with."      Although the plaintiff suggests that this

outburst was merely a "dramatic gesture," Kim took it seriously:

worried about her husband's state of mind even after he had left

to "go for a ride," she returned the gun to its customary place

and hid the magazine.     Kim also decided that she would stay at a




     1 The plaintiff sued Colonel Winquist and the five officers —
Brandon Barth, Russell C. Henry, Jr., John Mastrati, Wayne Russell,
and Austin Smith — in both their individual and official
capacities. He also sued a sixth officer, Robert Quirk, but the
entry of judgment in Quirk's favor has not been appealed.
Additionally, the plaintiff sued the City by and through its
Finance Director, Robert F. Strom. See R.I. Gen. Laws § 45-15-5.


                                - 3 -
hotel for the night if the plaintiff had not calmed down when he

returned.    She began to pack a bag.

            The plaintiff's return sparked a second spat. This time,

Kim departed to spend the night at a nearby hotel.              When Kim spoke

to the plaintiff by telephone that evening, he sounded upset and

"[a] little" angry.

            The next morning, Kim was unable to reach her husband by

telephone.    Concerned that he might have committed suicide or

otherwise    harmed   himself,    she        called   the    Cranston    Police

Department (CPD) on a non-emergency line and asked that an officer

accompany her to the residence.          She said that her husband was

depressed and that she was "worried for him."               She also said that

she was concerned "about what [she] would find" when she returned

home.

            Soon thereafter, Officer Mastrati rendezvoused with Kim.

She recounted her arguments with the plaintiff the previous day,

his   disturbing   behavior    and    statements,      and     her   subsequent

concealment of the magazine. At some point during this discussion,

Kim mentioned that the handgun her husband produced the previous

day had not been loaded.      The record contains conflicting evidence

about whether Kim told the officers that the plaintiff brought out

the magazine in addition to the unloaded handgun.                Although Kim

made clear that she was not concerned for her own safety, she

stressed that, based on her fear that her husband might have


                                     - 4 -
committed suicide, she was "afraid of what [she] would find when

[she] got home."

             Officer Mastrati then called the plaintiff, who said

that he was willing to speak with the police in person.                  By this

time, Sergeant Barth and Officers Russell and Smith had arrived on

the scene.    The four officers went to the residence and spoke with

the plaintiff on the back porch while Kim waited in her car.                   The

plaintiff corroborated Kim's account, stating that he brought out

the firearm and asked his wife to shoot him because he was "sick

of the arguments" and "couldn't take it anymore."                       When the

officers asked him about his mental health, he told them "that was

none of their business" but denied that he was suicidal.                 Officer

Mastrati     subsequently    reported    that       the   plaintiff   "appeared

normal" during this encounter, and Officer Russell described the

plaintiff's demeanor as calm and cooperative.                 This appraisal,

though, was not unanimous:       Sergeant Barth thought the plaintiff

seemed somewhat "[a]gitated" and "angry," and Kim noted that he

became "very upset" with her for involving the police.

             The   ranking   officer    at    the    scene   (Sergeant    Barth)

determined, based on the totality of the circumstances, that the

plaintiff was imminently dangerous to himself and others.                  After

expressing     some    uncertainty,     the     plaintiff      agreed     to    be

transported by ambulance to a nearby hospital for a psychiatric

evaluation.        The plaintiff claims that he only agreed to be


                                   - 5 -
transported because the officers told him that his firearms would

not be confiscated if he assented to go to the hospital for an

evaluation.    But the record contains no evidence from any of the

four officers who were present at the residence suggesting that

such a promise was made.

            At some point that morning, someone (the record is

unclear as to whether the "someone" was Kim or the plaintiff)

informed the officers that there was a second handgun on the

premises.     After the plaintiff departed by ambulance for the

hospital, unaccompanied by any police officer, Sergeant Barth

decided to seize these two firearms.   A superior officer (Captain

Henry) approved that decision by telephone.    Accompanied by Kim,

one or more of the officers entered the house and garage, seizing

the two firearms, magazines for both guns, and ammunition.     Kim

directed the officers to each of the items seized.     The parties

dispute both whether Kim indicated that she wanted the guns removed

and whether the officers secured her cooperation by telling her

that her husband had consented to confiscation of the firearms.

There is no dispute, though, that the officers understood that the

firearms belonged to the plaintiff and that he objected to their

seizure.

            The plaintiff was evaluated at Kent Hospital but not

admitted as an inpatient.     In October of 2015 — after several

unsuccessful attempts to retrieve the plaintiff's firearms from


                               - 6 -
the CPD — the plaintiff's attorney formally requested their return.

The firearms were returned in December.         The CPD never prevented

the plaintiff from obtaining other firearms at any time.          Nor did

the events at issue involve any criminal offense or investigation.

            Shortly before his firearms were returned, the plaintiff

repaired to the federal district court, pressing a salmagundi of

claims stemming from the defendants' alleged seizures of his person

and his firearms.     These claims included, as relevant here, claims

brought pursuant to 42 U.S.C. § 1983 alleging violations of the

Second and Fourth Amendments, as well as state-law claims alleging

violations of the Rhode Island Constitution; the Rhode Island

Mental Health Law (RIMHL), R.I. Gen. Laws §§ 40.1-5-1 to -43; and

the Rhode Island Firearms Act (RIFA), R.I. Gen. Laws §§ 11-47-1 to

-63.

            Once discovery was completed, the parties cross-moved

for summary judgment.       With one exception, the district court

granted     summary   judgment   in   the   defendants'   favor   on   the

plaintiff's federal and state-law claims.        See Caniglia v. Strom,

396 F. Supp. 3d 227, 242 (D.R.I. 2019).2            This timely appeal

followed.


       2The district court granted summary judgment in the
plaintiff's favor on one claim. See Caniglia, 396 F. Supp. 3d at
237-38. Specifically, the court ruled that the City violated the
plaintiff's due process rights in two ways:        by seizing his
firearms without providing notice of any mechanism to secure their
return and by arbitrarily denying his initial requests for their


                                  - 7 -
II. ANALYSIS

            Orders   granting   summary   judgment   engender   de   novo

review.    See Avery, 661 F.3d at 693.     In conducting this tamisage,

we scrutinize the record in the light most hospitable to the

nonmovant (here, the plaintiff) and affirm "only if the record

reveals 'that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.'"         Id.

(quoting Fed. R. Civ. P. 56(a)).    We are not wedded to the district

court's reasoning but, rather, may affirm "on any ground made

manifest by the record."     Mason v. Telefunken Semiconductors Am.,

LLC, 797 F.3d 33, 38 (1st Cir. 2015).        Against this backdrop, we

examine the plaintiff's claims one by one.

                     A. The Fourth Amendment Claims.

            The centerpiece of the plaintiff's asseverational array

is his contention that the defendant officers offended the Fourth

Amendment both by transporting him involuntarily to the hospital

for a psychiatric evaluation and by seizing two firearms after a

warrantless entry into his home.          We begin with constitutional

bedrock:     the Fourth Amendment guarantees "[t]he right of the

people to be secure in their persons, houses, papers, and effects,

against unreasonable searches and seizures."         U.S. Const. amend.



return. See id. at 238. Pursuant to a stipulation, the court
later awarded the plaintiff nominal damages. No appeal has been
taken from these rulings.


                                  - 8 -
IV.    The officers assert that their conduct at the plaintiff's

residence constituted a reasonable exercise of their community

caretaking responsibilities and thus did not transgress the Fourth

Amendment.         The district court agreed.3      See Caniglia, 396 F. Supp.

3d at 234-35.             Before plunging into these turbulent waters, we

pause to frame the issues and to clarify certain threshold matters.

               1. Framing the Issues.        The plaintiff's Fourth Amendment

claims focus on two alleged seizures, one of his person and the

other of his firearms.             The seizure of a person occurs when an

objectively         reasonable    individual,     standing   in   that   person's

shoes, would not have "felt free to cease interaction with the

officer[s] and depart."            United States v. Espinoza, 490 F.3d 41,

48-49 (1st Cir. 2007); see United States v. Drayton, 536 U.S. 194,

200-01 (2002).         In contrast, a seizure of personal property occurs

when       there    has    been   "some   meaningful   interference      with   an



       3
       The district court ruled in the alternative that qualified
immunity provided a shield against Fourth Amendment liability.
See Caniglia, 396 F. Supp. 3d at 235-36; see also McKenney v.
Mangino, 873 F.3d 75, 80 (1st Cir. 2017) ("Qualified immunity is
a doctrine that shelters government officials from civil damages
liability 'insofar as their conduct does not violate clearly
established statutory or constitutional rights of which a
reasonable person would have known.'" (quoting Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982))).      Qualified immunity,
though, offers no refuge either to the City or to the officers in
their official capacities. See Haley v. City of Boston, 657 F.3d
39, 51 (1st Cir. 2011); Nereida-Gonzalez v. Tirado-Delgado, 990
F.2d 701, 705 (1st Cir. 1993). Because we are able to resolve the
plaintiff's Fourth Amendment claims on the merits, we do not
address the district court's alternative ruling.


                                          - 9 -
individual's           possessory   interests      in   that   property."       United

States v. Jacobsen, 466 U.S. 109, 113 (1984).

                 Although    the    plaintiff      concedes    that   he    ultimately

agreed      to    be    transported     to   the    hospital    for   a    psychiatric

evaluation, he nonetheless complains that he was subjected to an

involuntary seizure.               In support, he avers that the defendant

officers extracted his consent through impermissible chicanery,

falsely promising that they would not confiscate his firearms if

he agreed to go to the hospital for a psychiatric evaluation.                       The

defendants do not challenge this averment head-on but, rather,

assume      for    purposes    of     this    appeal    that   a    seizure    of   the

plaintiff's person occurred.                 Even though there is no evidence

that       any    police    officers,    emergency       services     personnel,     or

hospital staff physically compelled the plaintiff to submit to a

psychiatric evaluation once he reached the hospital, we assume —

favorably to the plaintiff — that the involuntary seizure of his

person lasted through his eventual psychiatric evaluation.4




       4
       In indulging this assumption, we do not abandon the
longstanding principle that "deception is a well-established and
acceptable tool of law enforcement." Pagán-González v. Moreno,
919 F.3d 582, 591 (1st Cir. 2019).     Although some species of
deception (such as false claims of a warrant or fabricated
exigencies) may vitiate consent, see id. at 594-95, we are aware
of no persuasive precedent establishing that an officer's
strategic deployment of an empty promise, standing alone,
constitutes coercion sufficient to vitiate consent in this
context.


                                         - 10 -
          Two other threshold matters demand our attention.      The

first requires some stage-setting.    The record makes pellucid that

the officers' initial presence on the plaintiff's back porch was

lawful:   the plaintiff's wife had summoned them to the premises

and the plaintiff himself had agreed to speak with the officers

outside the residence.   See Florida v. Jardines, 569 U.S. 1, 7-8

(2013) (observing that police do not violate Fourth Amendment by

occupying curtilage when homeowner has "given his leave (even

implicitly) for them to do so").     But whether the officers' entry

into the home after the plaintiff's departure was consensual is a

more nuanced matter.

          Although the parties agree that the plaintiff's wife led

the officers to both of the firearms, the plaintiff asserts that

the officers secured his wife's permission to enter the home and

seize the firearms by falsely representing that the plaintiff had

consented to their confiscation.       Even though deception is not

categorically foreclosed as a tool of police work, see supra note

4, consent may sometimes be deemed involuntary if gained through

a police officer's apocryphal claim of authority, see Pagán-

González v. Moreno, 919 F.3d 582, 593, 596 (1st Cir. 2019); United

States v. Vázquez, 724 F.3d 15, 22 (1st Cir. 2013); United States

v. Miller, 589 F.2d 1117, 1132 (1st Cir. 1978).    Given the factual

disputes surrounding the representations made to the plaintiff's




                              - 11 -
wife, we think it prudent to assume that the officers' entry into

the home was not only warrantless but also nonconsensual.

            The remaining threshold matter requires no assumption on

our part.    The undisputed facts establish that a seizure of the

plaintiff's firearms occurred.        It is uncontroverted that the

defendant officers understood that the two handguns belonged to

the plaintiff and that he objected to any confiscation of them.

And in this venue, the defendants press no argument that they

secured valid consent from the plaintiff's wife to seize the

firearms.

            2. The Scope of the Community Caretaking Doctrine.      The

defendants seek to wrap both of the contested seizures in the

community    caretaking   exception   to   the   warrant   requirement.

Notably, they do not invoke either the exigent circumstances or

emergency aid exceptions to the warrant requirement.5       Nor do the


     5 As we have previously noted, there is substantial overlap
between the community caretaking, exigent circumstances, and
emergency aid exceptions. See MacDonald v. Town of Eastham, 745
F.3d 8, 13-14, 13 nn.2-3 (1st Cir. 2014). "[C]ourts do not always
draw fine lines" between these exceptions.        Id. at 13; see
Sutterfield v. City of Milwaukee, 751 F.3d 542, 553, 561 (7th Cir.
2014) (resolving analogous case under emergency aid exception but
acknowledging    that   community   caretaking   doctrine    "would
potentially be the best fit"). Because the defendants seek shelter
only behind the community caretaking exception, we have no occasion
to craft crisp distinctions between those three exceptions. We
doubt, however, that either the exigent circumstances exception or
the emergency aid exception would be a perfect fit for the full
tableau of this case. On the one hand, exigency "is defined by a
time-urgent need to act that makes resort to the warrant process
impractical" — an inquiry that is of limited utility outside the


                                - 12 -
defendants contend that their seizures of the plaintiff and his

firearms were carried out pursuant to a state civil protection

statute.    See, e.g., Alfano v. Lynch, 847 F.3d 71, 77 (1st Cir.

2017).

            The community caretaking exception derives from Cady, a

case in which the Supreme Court upheld the warrantless search of

a disabled vehicle when the police reasonably believed that the

vehicle's trunk contained a gun and the vehicle was vulnerable to

vandals.    See 413 U.S. at 446-48.     The Cady Court explained that

police officers frequently engage in such "community caretaking

functions, totally divorced from the detection, investigation, or

acquisition of evidence relating to the violation of a criminal

statute."    Id. at 441.   Police activity in furtherance of such

functions (at least in the motor vehicle context) does not, the

Court held, offend the Fourth Amendment so long as it is executed

in a reasonable manner pursuant to either "state law or sound

police procedure."    Id. at 446-48; see South Dakota v. Opperman,

428 U.S. 364, 374-75 (1976).     In reaching this conclusion, the

Cady Court noted the "constitutional difference between searches


criminal investigatory process. Sutterfield, 751 F.3d at 559-60.
On the other hand, the emergency aid exception is typically
employed in scenarios in which an individual within a dwelling has
already been seriously injured or may be about to sustain such
injuries in a matter of moments. See, e.g., Michigan v. Fisher,
558 U.S. 45, 45-46, 48 (2009) (per curiam); Brigham City v. Stuart,
547 U.S. 398, 406 (2006); Hill v. Walsh, 884 F.3d 16, 23 (1st Cir.
2018).


                               - 13 -
of and seizures from houses and similar structures and from

vehicles," a distinction stemming from the "ambulatory character"

of vehicles and police officers' "extensive, and often noncriminal

contact with automobiles."     413 U.S. at 442; see Opperman, 428

U.S. at 367-68.

           Since Cady, the community caretaking doctrine has become

"a catchall for the wide range of responsibilities that police

officers must discharge aside from their criminal enforcement

activities."     United States v. Rodriguez-Morales, 929 F.2d 780,

785 (1st Cir. 1991); see MacDonald v. Town of Eastham, 745 F.3d 8,

12 (1st Cir. 2014).    In accordance with "this evolving principle,

we have recognized (in the motor vehicle context) a community

caretaking exception to the warrant requirement."        MacDonald, 745

F.3d at 12.      Elucidating this exception, we have held that the

Fourth   Amendment's   imperatives   are   satisfied   when   the   police

perform "noninvestigatory duties, including community caretaker

tasks, so long as the procedure employed (and its implementation)

is reasonable."      Rodriguez-Morales, 929 F.2d at 785.            Police

officers enjoy wide latitude in deciding how best to execute their

community caretaking responsibilities and, in the typical case,

need only act "within the realm of reason" under the particular

circumstances.     Id. at 786; see Lockhart-Bembery v. Sauro, 498

F.3d 69, 75 (1st Cir. 2007).




                                - 14 -
             Until now, we have applied the community caretaking

exception only in the motor vehicle context.           See United States v.

Davis, 909 F.3d 9, 16-17 (1st Cir. 2018), cert. denied, 139 S. Ct.

1352 (2019); Boudreau v. Lussier, 901 F.3d 65, 72-73 (1st Cir.

2018); Jaynes v. Mitchell, 824 F.3d 187, 197 (1st Cir. 2016);

United States v. Gemma, 818 F.3d 23, 32 (1st Cir. 2016); Lockhart-

Bembery, 498 F.3d at 75-76; United States v. Coccia, 446 F.3d 233,

238-40 (1st Cir. 2006); Rodriguez-Morales, 929 F.2d at 784-87; cf.

Miller, 589 F.2d at 1125 (upholding boarding of abandoned boat

under     combination      of    community     caretaking     and     exigent

circumstances exceptions).        But on one notable occasion, we have

recognized    a   community     caretaking    function   extending     beyond

vehicle   searches   and    impoundment,     holding   that   the   temporary

seizure of a motorist for the purpose of alleviating dangerous

roadside conditions could be a reasonable exercise of the community

caretaking function.       See Lockhart-Bembery, 498 F.3d at 71-72, 75-

76.

             To be sure, the doctrine's reach outside the motor

vehicle context is ill-defined and admits of some differences among

the federal courts of appeals.         See Matalon v. Hynnes, 806 F.3d

627, 634 (1st Cir. 2015); MacDonald, 745 F.3d at 13. A few circuits

have indicated that the community caretaking exception cannot

justify a warrantless entry into a home.          See Sutterfield v. City

of Milwaukee, 751 F.3d 542, 554 (7th Cir. 2014); Ray v. Township


                                   - 15 -
of Warren, 626 F.3d 170, 177 (3d Cir. 2010); cf. United States v.

Pichany, 687 F.2d 204, 208-09 (7th Cir. 1982) (per curiam) (holding

community caretaking exception not applicable to warrantless entry

into business warehouse).           Several other circuits, though, have

recognized      that    the   doctrine     allows    warrantless    entries   onto

private premises (including homes) in particular circumstances.

See, e.g., Rodriguez v. City of San Jose, 930 F.3d 1123, 1137-41

(9th Cir. 2019), petition for cert. filed, No. 19-1057 (U.S. Feb.

25, 2020); United States v. Smith, 820 F.3d 356, 360-62 (8th Cir.

2016); United States v. Rohrig, 98 F.3d 1506, 1521-23 (6th Cir.

1996); United States v. York, 895 F.2d 1026, 1029-30 (5th Cir.

1990).     So, too, a handful of circuits — including our own — have

held that police may sometimes seize individuals or property other

than    motor    vehicles     in    the    course    of   fulfilling   community

caretaking responsibilities.              See, e.g., Rodriguez, 930 F.3d at

1138-41; Vargas v. City of Philadelphia, 783 F.3d 962, 971-72 (3d

Cir. 2015); United States v. Gilmore, 776 F.3d 765, 769, 772 (10th

Cir. 2015); Lockhart-Bembery, 498 F.3d at 75-76; Samuelson v. City

of New Ulm, 455 F.3d 871, 877-78 (8th Cir. 2006); United States v.

Rideau, 949 F.2d 718, 720 (5th Cir. 1991), vacated on other

grounds, 969 F.2d 1572 (5th Cir. 1992) (en banc).

             Today, we join ranks with those courts that have extended

the    community       caretaking   exception       beyond   the   motor   vehicle

context.     In taking this step, we recognize what we have termed


                                      - 16 -
the "special role" that police officers play in our society.

Rodriguez-Morales, 929 F.2d at 784.           After all, a police officer

— over and above his weighty responsibilities for enforcing the

criminal law — must act as a master of all emergencies, who is

"expected to aid those in distress, combat actual hazards, prevent

potential hazards from materializing, and provide an infinite

variety of services to preserve and protect community safety."

Id. at 784-85.      At its core, the community caretaking doctrine is

designed to give police elbow room to take appropriate action when

unforeseen     circumstances     present    some   transient      hazard   that

requires immediate attention.       See id. at 787.      Understanding the

core purpose of the doctrine leads inexorably to the conclusion

that it should not be limited to the motor vehicle context.

Threats to individual and community safety are not confined to the

highways. Given the doctrine's core purpose, its gradual expansion

since Cady, and the practical realities of policing, we think it

plain that the community caretaking doctrine may, under the right

circumstances, have purchase outside the motor vehicle context.

We so hold.

             This holding does not end our odyssey.          It remains for

us to determine whether the community caretaking doctrine extends

to the types of police activity that the defendants ask us to place

under its umbrella.        First, we must consider the involuntary

seizure   of   an   individual    whom     officers   have   an    objectively


                                   - 17 -
reasonable basis for believing is suicidal or otherwise poses an

imminent risk of harm to himself or others.                             Second, we must

consider       the    temporary          seizure      of    firearms        and    associated

paraphernalia that police officers have an objectively reasonable

basis for thinking such an individual may use in the immediate

future to harm himself or others.                      Third, we must consider the

appropriateness of a warrantless entry into an individual's home

when    that    entry         is   tailored    to     the    seizure    of        firearms   in

furtherance          of        police       officers'             community        caretaking

responsibilities.

               For   several        reasons,     we    conclude       that    these    police

activities      are       a    natural     fit     for      the    community       caretaking

exception.      To begin, the interests animating these activities are

distinct from "the normal work of criminal investigation," placing

them squarely within what we have called "the heartland of the

community caretaking exception."                      Matalon, 806 F.3d at 634-35

(explaining that courts must "look at the function performed by a

police    officer"        when     examining       whether        activity    falls    within

heartland (emphasis in original) (quoting Hunsberger v. Wood, 570

F.3d    546,    554       (4th     Cir.    2009))).          When    police       respond    to

individuals who present an imminent threat to themselves or others,

they do so to "aid those in distress" and "preserve and protect

community safety."             Rodriguez-Morales, 929 F.2d at 784-85.                   These

are    paradigmatic           examples    of   motivating          forces    for    community


                                            - 18 -
caretaking activity.      See Opperman, 428 U.S. at 374 (observing

that "sole justification" for search in Cady was "the caretaking

function of the local police to protect the community's safety").

           We    add,   moreover,     that    any   assessment     of   the

reasonableness of caretaking functions requires the construction

of a balance between the need for the caretaking activity and the

affected   individual's    interest     in    freedom   from     government

intrusions.     See United States v. King, 990 F.2d 1552, 1560 (10th

Cir. 1993); Rodriguez-Morales, 929 F.2d at 786.           This balancing

test must, of course, be performed anew in each individual case.

The community's strong interest in ensuring a swift response to

individuals who are mentally ill and imminently dangerous will

often weigh heavily in the balance.          After all, the consequences

of a delayed response to such an individual "may be extremely

serious, sometimes including death or bodily injury."            McCabe v.

Life-Line Ambulance Serv., Inc., 77 F.3d 540, 547 (1st Cir. 1996).

Although an individual has robust interests in preserving his

bodily autonomy, the sanctity of his home, and his right to keep

firearms within the home for self-protection, these interests will

sometimes have to yield to the public's powerful interest "in

ensuring that 'dangerous' mentally ill persons [do] not harm

themselves or others."    Id.

           Last — but surely not least — encounters with individuals

whom police reasonably believe to be experiencing acute mental


                                - 19 -
health crises frequently confront police with precisely the sort

of   damned-if-you-do,     damned-if-you-don't      conundrum       that   the

community caretaking doctrine can help to alleviate.                If police

officers are left twisting in the wind when they take decisive

action   to    assist   such   individuals   and   prevent    the    dreadful

consequences that might otherwise ensue, they would be fair game

for claims of overreach and unwarranted intrusion.           Conversely, if

the lack of constitutional protection leads police officers simply

to turn a blind eye to such situations and tragedy strikes, the

officers would be fair game for interminable second-guessing.              Cf.

Mora v. City of Gaithersburg, 519 F.3d 216, 228 (4th Cir. 2008)

(observing that if police had "not taken the [plaintiff's] weapons,

and had [the plaintiff] used those weapons to cause harm, the

officers would have been subject to endless second-guessing and

doubtless litigation").

              The short of it is that the classes of police activities

challenged in this case fall comfortably within the ambit of the

community caretaking exception to the warrant requirement.                 But

that exception is not a free pass, allowing police officers to do

what they want when they want.         Nor does it give police carte

blanche to undertake any action bearing some relation, no matter

how tenuous, to preserving individual or public safety.                    Put

bluntly, activities carried out under the community caretaking

banner must conform to certain limitations. And the need to patrol


                                   - 20 -
vigilantly    the    boundaries     of    these      limitations    is   especially

pronounced in cases involving warrantless entries into the home.

See Matalon, 806 F.3d at 633 ("It is common ground that a man's

home is his castle and, as such, the home is shielded by the

highest level of Fourth Amendment protection.").                   We turn next to

these guardrails.

             As a starting point, police officers must have "solid,

noninvestigatory reasons" for engaging in community caretaking

activities.       Rodriguez-Morales, 929 F.2d at 787.           They may not use

the doctrine as "a mere subterfuge for investigation."                    Id.    Leave

to undertake caretaking activities must be based on "specific

articulable facts," King, 990 F.2d at 1560, sufficient to establish

that an officer's decision to act in a caretaking capacity was

"justified on objective grounds," Rodriguez-Morales, 929 F.2d at

787.   Then, too, those actions must draw their essence either from

state law or from sound police procedure.                 See id. at 785.

             Contrary to the plaintiff's importunings, "sound police

procedure" need not involve the application of either established

protocols    or    fixed    criteria.         We   have   defined    sound      police

procedure broadly and in practical terms; it encompasses police

officers' "reasonable choices" among available options.                         Id. at

787;   see   Coccia,       446   F.3d    at    239    (explaining,       in   vehicle

impoundment context, that "it is inappropriate for the existence

of (and adherence to) standard procedures to be the sine qua non


                                        - 21 -
of"   reasonable    community    caretaking     functions).       There   is,

moreover, "no requirement that officers must select the least

intrusive       means     of     fulfilling         community     caretaking

responsibilities."      Lockhart-Bembery, 498 F.3d at 76.           Even so,

community caretaking tasks must be narrowly circumscribed, both in

scope and in duration, to match what is reasonably required to

perform community caretaking functions.        See Opperman, 428 U.S. at

374-75; Smith, 820 F.3d at 362.      The acid test in most cases will

be whether decisions made and methods employed in pursuance of the

community caretaking function are "within the realm of reason."

Lockhart-Bembery, 498 F.3d at 75 (quoting Rodriguez-Morales, 929

F.2d at 786).

            Before endeavoring to apply these principles, we offer

two final caveats.      First, the terms "imminent" and "immediate,"

as used throughout this opinion, are not imbued with any definite

temporal dimensions.       Nor is our use of these terms meant to

suggest that the degree of immediacy typically required under the

exigent   circumstances    and   emergency    aid    exceptions   is   always

required in the community caretaking context.             See Sutterfield,

751 F.3d at 561 (noting that "[t]he community caretaking doctrine

has a more expansive temporal reach" than the emergency aid

exception).     Because the summary judgment record shows that a

reasonable officer could have found that an immediate threat of

harm was posed by the plaintiff and his access to firearms, see


                                  - 22 -
infra Parts II(A)(3)-(4), we need not decide whether the community

caretaking exception may ever countenance a police intrusion into

the home or a seizure (whether of a person or of property) in

response to some less immediate danger.

             Second,   the    parties   debate,     albeit    in   a   desultory

manner, whether the officers had probable cause to seize the

plaintiff.    We have used such a metric in considering seizures of

the person pursuant to civil protection statutes, see, e.g.,

Alfano, 847 F.3d at 77, but generally have scrutinized community

caretaking activities for reasonableness, see, e.g., Lockhart-

Bembery, 498 F.3d at 75.        Here, the police intrusions at issue —

specifically, the seizures of an individual for transport to the

hospital for a psychiatric evaluation and of firearms within a

dwelling — are of a greater magnitude than classic community

caretaking     functions      like   vehicle       impoundment.        In   such

circumstances, it may be that some standard more exacting than

reasonableness    must   be    satisfied      to   justify   police    officers'

conduct.   Once again, though, we need not definitively answer this

question: the record makes manifest that an objectively reasonable

officer would have acted both within the realm of reason and with

probable cause by responding as the officers did in this instance.6


     6 Withal, we think it bears mention that similar police
activities carried out under the auspices of some analogous
exceptions to the warrant requirement are traditionally not
evaluated under a probable cause framework. See, e.g., Hill, 884


                                     - 23 -
For ease in exposition, we nonetheless use variations of the term

"reasonable" throughout this opinion to describe the defendant

officers' conduct.

          Having laid the foundation, we move from the general to

the specific.   The key questions, of course, relate to whether the

defendants acted within the margins of the Fourth Amendment both

when they seized the plaintiff and when they seized his firearms.

          3. The Seizure of the Plaintiff.   As said, the plaintiff

alleges that he was unlawfully seized by the defendant officers

when they sent him to the hospital for a psychiatric evaluation.

The officers lean on the community caretaking exception as their

justification for this seizure.

          Our review of the record makes manifest that no rational

factfinder could deem unreasonable the officers' conclusion that

the plaintiff presented an imminent risk of harming himself or

others.   Viewed objectively, the facts available to the officers

at the time of the seizure place this conclusion well within the

realm of reason.   The officers knew that the plaintiff had fetched

a firearm during an argument and implored his wife to "shoot [him]

now and get it over with."    They also knew that his behavior had

so dismayed his wife that she spent the night at a hotel and


F.3d at 23 (holding that police need only show objectively
reasonable basis to believe "person inside the home is [in] need
of immediate aid" to justify warrantless entry under emergency aid
exception).


                               - 24 -
requested a wellness check on her husband the next morning because

she feared that he might have committed suicide.                No rational

finder of fact could determine that an officer confronted with

this scenario would be acting unreasonably by refusing to shut his

eyes to the plaintiff's obvious risk of self-harm.

            We   conclude,    as   well,    that   the   officers    acted    in

conformity with sound police procedure by seizing the plaintiff

and sending him to the hospital for a psychiatric evaluation.                CPD

General Order 320.70, which was in effect in August of 2015,

authorized officers to send an individual who is "imminently

dangerous" to himself or others to a hospital by means of emergency

transportation for an involuntary psychiatric evaluation.                    The

plaintiff   counters   that    General     Order   320.80   (which   requires

police to terminate civil "keeping the peace" activities if met

with resistance) is a trump card, rendering the officers' conduct

impermissible in light of the plaintiff's alleged resistance to

visiting the hospital.       We disagree.    General Order 320.70 plainly

governs factual scenarios where, as here, CPD officers encounter

individuals whom they reasonably perceive are imminently dangerous

and in need of an emergency psychiatric evaluation.

            Even if the officers' actions were not tethered to an

established procedure, their decision to remit the plaintiff to

the hospital would still have fallen within the universe of




                                   - 25 -
reasonable choices available to them at the time.7           Faced with the

unenviable choice between sending the plaintiff to the hospital

and leaving him (agitated, ostensibly suicidal, and with two

handguns at his fingertips), the officers reasonably chose to be

proactive   and   to   take   preventive   action.     Because   community

caretaking functions need only be warranted under either state law

or sound police procedure (as we have broadly defined that term),

see Rodriguez-Morales, 929 F.2d at 785, 787, and the seizure here

was fully justified by the latter, the plaintiff's remonstrance

that no positive state law or existing CPD order had explicitly

extended    the   community   caretaking   exception    to    this   factual

scenario is without force.         To cinch the matter, the methods

employed by the officers to effectuate the seizure were within the

realm of reason.       The undisputed facts reveal that the officers

facilitated the plaintiff's transport to the hospital by ambulance




     7 Relying chiefly on the opinions of a retained expert, the
plaintiff faults the officers for not consulting a list of warning
signs that CPD officers are trained to recognize when they
encounter potentially suicidal individuals.     He likewise faults
the officers for failing to pose a series of questions that CPD
officers are trained to ask such individuals.        In this case,
though, the plaintiff arguably exhibited a significant number of
warning signs and, beyond denying that he was suicidal, steadfastly
refused to discuss his mental health.       And in any event, the
outcome of our inquiry into whether the officers followed sound
police procedure does not hinge on their application of fixed
criteria.   See Coccia, 446 F.3d at 239; Rodriguez-Morales, 929
F.2d at 787.


                                  - 26 -
in a calm, professional manner and without any physical coercion

or restraints.

             In    an    initial       effort     to    blunt    the     force    of   this

reasoning, the plaintiff first suggests that his production of the

unloaded firearm and his exhortation to "shoot [him] now" were

mere "dramatic gesture[s]" that did not bespeak any suicidal

ideation.         Even if the plaintiff intended only a hyperbolic

flourish, we cannot say that it was outside the realm of reason

for the officers to discern a serious risk of imminent self-harm,

given the surrounding factual context: a man had recklessly thrown

a firearm, made a desperate exclamation suggesting (at best) a

fraught frame of mind or (at worst) a propensity for self-harm,

and so unnerved his wife that she hid the magazine for the gun

from him, stayed overnight at a hotel, and worried whether her

husband might have committed suicide the next morning.                            Standard

police equipment does not include crystal balls.                         Here, we think

it apparent that the officers were amply warranted on objective

grounds    in     concluding      that     the    flashing      red    lights     signaled

imminent danger.         See id. at 787.

             Nor do we accept the plaintiff's argument that the

passage of approximately twelve hours between the plaintiff's

outburst     and      his      encounter       with     the     officers    necessarily

diminished the imminence of the potential threat.                          See Ahern v.

O'Donnell,      109     F.3d    809,     818     (1st   Cir.     1997)     (per    curiam)


                                         - 27 -
(rejecting    argument       that    officers     "could    not    reasonably        have

viewed [plaintiff] as dangerous because he did not engage in

dangerous behavior between" troubling telephone call and seizure

approximately thirty-seven hours later).                  It is, of course, true

that "emergencies do not last forever."               Sutterfield, 751 F.3d at

562.     On these facts, though, it seems to us — as it could have

appeared to objectively reasonable officers — that the mere passage

of a short period of time, without more, was not enough to allay

the valid fear that the plaintiff might do harm to himself or

others,    particularly       when    the   plaintiff's         wife    continued      to

express    urgent    concerns       about   the   plaintiff's          well-being    the

morning after his disturbing interaction with her.                      See id.

             We find similarly unconvincing the plaintiff's argument

that no reasonable officer could have determined that the plaintiff

posed an imminent threat to himself or to others because he

appeared calm and denied suicidal intentions.                     We do not gainsay

that either an individual's demeanor or his self-assessment of his

mental     health    (or     both,    in    combination)        might     under      some

circumstances       render     unreasonable        any     conclusion         that    the

individual posed a danger to himself or others.                        But nothing in

the record before us suggests that the plaintiff's relatively calm

demeanor    and     conclusory      assurances     that    he    was    not    suicidal

significantly reduced the likelihood that he might engage in self-

harm.    See id. at 563; Ahern, 109 F.3d at 818.                After all, suicidal


                                       - 28 -
individuals are not apt to be the best judges of their own mental

health.     Common   sense   teaches    that   such   individuals   may

deliberately conceal or downplay their self-destructive impulses,

particularly when speaking with the police.           See Rudolph v.

Babinec, 939 F.3d 742, 747 (6th Cir. 2019) (per curiam).      So, too,

the plaintiff's reliance on the fact that he was neither admitted

to the hospital nor deemed suicidal by medical personnel is

mislaid.8   The lawfulness of the defendants' actions must be

measured by the facts in the officers' possession at the time of

the seizure, not by whether the conclusions that they drew from

those facts were later substantiated.          See United States v.



     8 We likewise discount the plaintiff's reliance on the opinion
of his retained expert, see supra note 7, who concluded that the
plaintiff's words and actions could not "possibly be construed as
indicating that he was at imminent risk of suicide."             In
formulating this opinion, the expert cited only the plaintiff's
assessment of his own behavior, offered during an interview held
some three years after the events that gave rise to this
litigation. The plaintiff's subjective, post hoc rationalizations
are irrelevant to whether the officers made objectively reasonable
determinations based on the facts available to them. See Ahern,
109 F.3d at 817. Moreover, it is unclear whether the expert, when
rendering this opinion, viewed the evidence from the perspective
of an objectively reasonable officer rather than, as his report
seemed to indicate, from the vantage point of a trained
psychologist with "more than 47 years [of experience] as a
Suicidologist." That an expert psychologist might have reached a
different conclusion about the plaintiff's condition than a police
officer without such training does not render the officers'
determination objectively unreasonable. Cf. Sutterfield, 751 F.3d
at 562 (noting that "[o]nly a medical professional could make"
ultimate judgments about "risk that [plaintiff] might harm
herself"). Consequently, the expert's opinion does not create a
genuine issue of material fact.


                               - 29 -
Huffman, 461 F.3d 777, 785 (6th Cir. 2006); Ahern, 109 F.3d at

817-18; cf. United States v. Coombs, 857 F.3d 439, 446 (1st Cir.

2017) (admonishing that "[h]indsight is always 20/20").               In this

case, the facts available to the officers at the time of the

alleged seizure warranted their conclusion that the plaintiff

posed a serious and imminent risk of harming himself or others.

           In an attempt to find a pearl in an apparently empty

oyster, the plaintiff contends that if the officers wished to send

him to the hospital to undergo a psychiatric evaluation, the RIMHL

required them first to secure a judicial order committing him to

the   hospital,   obtain   a   physician's      application    for   emergency

certification,    or   file    a    written   application     for    emergency

certification themselves.       This contention is futile.

           To begin, police officers cannot file petitions for

civil court certification. See R.I. Gen. Laws § 40.1-5-8(a) (2006)

(amended 2018).    Here, moreover, the defendant officers could not,

given the factual circumstances at hand, have filed an application

for the plaintiff's emergency certification.              In August of 2015,

the RIMHL — since amended — allowed police officers to apply for

the emergency certification of an individual "whose continued

unsupervised presence in the community would create an imminent

likelihood of serious harm by reason of mental disability" only if

"no physician [was] available" to conduct an initial examination.

Id.   § 40.1-5-7(a)(1)     (2006)    (amended    2017).       An   objectively


                                    - 30 -
reasonable     officer   would    have   understood   (as    the   defendant

officers apparently did) that a physician competent to perform a

preliminary assessment of the plaintiff's mental health would be

readily available at the hospital.           Consequently, the RIMHL did

not permit the defendant officers to file an application for

emergency certification themselves.

             At the time of the plaintiff's seizure, the RIMHL neither

explicitly authorized nor expressly forbade police officers from

transporting     individuals     whom    they   reasonably   perceived   as

imminently suicidal to the hospital and causing them to undergo a

preliminary psychiatric evaluation by a physician who could make

an independent judgment about whether to file an application for

emergency certification.         By contrast, General Order 320.70 gave

CPD officers the authority to transport such individuals to the

hospital and ensure that they were evaluated.            Importantly, the

RIMHL did not purport to preclude such police activity in pursuance

of internal policies and procedures.            The plaintiff offers no

reason as to why we should not read the RIMHL in harmony with

General Order 320.70.     Cf. Rathbun v. Autozone, Inc., 361 F.3d 62,

68 (1st Cir. 2004) (explaining that under "in pari materia" canon

of construction, legal provisions that "relate to the same subject

matter should be considered together so that they will harmonize

with each other and be consistent with their general objective

scope" (quoting State v. Ahmadjian, 438 A.2d 1070, 1081 (R.I.


                                    - 31 -
1981))).    Such a harmonious reading conduces to the conclusion

that the defendant officers' seizure of the plaintiff did not

violate state law.

            To say more about the seizure of the plaintiff's person

would be supererogatory.      We conclude that no rational factfinder

could determine that the defendant officers strayed beyond the

realm of reason by deeming the plaintiff at risk of imminently

harming himself or others.       Consequently, the officers' seizure of

the   plaintiff   was   a   reasonable     exercise    of   their   community

caretaking responsibilities.           Thus, that seizure did not offend

the Fourth Amendment.

            4. The Seizure of the Firearms.           The next hill we must

climb relates to the defendant officers' warrantless entry into

the plaintiff's home and their seizure of his handguns.             Seizures

of personal property generally require a warrant or some recognized

exception to the warrant requirement.                See United States v.

Sanchez, 612 F.3d 1, 4 (1st Cir. 2010).                 The same benchmark

obtains, with particular force, for entries into the home.                 See

Payton v. New York, 445 U.S. 573, 589-90 (1980); MacDonald, 745

F.3d at 12. Once again, the defendant officers seek to cloak their

conduct in the raiment of the community caretaking function.

            Notwithstanding      our   two-pronged    assumption    that   the

plaintiff   remained    seized    within    the   meaning    of   the   Fourth

Amendment during his time at the hospital and that his psychiatric


                                   - 32 -
evaluation was involuntary, our assessment of the seizure of his

firearms does not turn on what actually happened at the hospital.

Instead, this assessment centers on how an objectively reasonable

officer remaining at the residence after the plaintiff's departure

could have appraised the danger posed by the handguns in the

plaintiff's home.   We conclude that the officers could reasonably

have believed, based on the facts known to them at the time, that

leaving the guns in the plaintiff's home, accessible to him, posed

a serious threat of immediate harm. To begin, the plaintiff freely

admitted to throwing one of the firearms onto a table and making

a statement that a reasonable officer could have construed as a

harbinger of self-harm.   What is more, this episode so concerned

the plaintiff's wife that she felt compelled to hide the magazine

containing the bullets for that gun and then to leave the dwelling

to stay overnight at a hotel.    To cap the matter, the officers

knew that the plaintiff might soon return to a contentious domestic

environment, that he was "sick of the arguments" with his wife,

and that he was upset that she had involved the police.      These

facts could have led an objectively reasonable officer to grow

concerned that, despite Kim's assurances that she did not fear for

her own safety, she too might be at near-term risk.

          The plaintiff counters that he already had been removed

from the scene at the time of the seizure.   That is true as far as

it goes, but it does not take the plaintiff very far.     From the


                              - 33 -
perspective of an objectively reasonable officer, the plaintiff's

departure had not necessarily dispelled the threat of harm.9          There

is no evidence that the officers had any inkling when the plaintiff

would return or what his mental state might be upon his return.

And since the officers did not accompany the plaintiff to the

hospital, they had no way of knowing precisely what information

would be imparted to healthcare providers about the plaintiff's

circumstances.      Similarly, they had no way of knowing whether

emergency services personnel would monitor the plaintiff to ensure

that he was evaluated, let alone whether an emergency certification

would ensue.      And even though the plaintiff had assented to go to

the hospital for an evaluation, his initial reticence and refusal

to answer certain questions about his mental health could have

given an objectively reasonable officer pause about whether he

would in fact submit to an evaluation.           Such doubts would have

been typical for CPD officers faced with this sort of scenario:

Captain   Henry    (the   officer   who   approved   the   seizure   of   the


     9  The plaintiff calls our attention to the defendants'
apparent concession (during oral argument on the summary judgment
motions in the district court) that neither the exigent
circumstances exception nor the emergency aid exception could have
justified the seizure of the plaintiff's firearms after he had
been removed from the scene.     Because the defendants have not
invoked either exception as a justification for the seizure, it
would serve no useful purpose for us to speculate about the
relevance of any such concession. In all events, the defendants
have consistently asserted, both here and in the court below, that
the threat of peril did not evaporate once the plaintiff was
removed from the scene.


                                    - 34 -
plaintiff's firearms) testified that although CPD officers can

forcibly transport individuals in need of emergency psychiatric

evaluations     to   the    hospital,      officers   cannot    "force    [such

individuals] to participate in anything" and would not try to do

so.

           On    this     record,   an     objectively     reasonable    officer

remaining at the residence after the plaintiff's departure could

have perceived a real possibility that the plaintiff might refuse

an evaluation and shortly return home in the same troubled mental

state.10   Such uncertainty, we think, could have led a reasonable

officer to continue to regard the danger of leaving firearms in

the plaintiff's home as immediate and, accordingly, to err on the

side of caution.     See Rodriguez, 930 F.3d at 1140 (observing that

"reasonable     officer    would    have   been   deeply    concerned    by   the

prospect" that individual who threatened shooting "might have had


      10
       At the time of the plaintiff's seizure, an application for
emergency certification could be filed for an individual who
refused to consent to an examination if the applicant's
observations of the individual demonstrated        that "emergency
certification [was] necessary." R.I. Gen. Laws § 40.1-5-7(a)(1)
(2006) (amended 2017). Nothing in the RIMHL indicated, however,
that an individual who refused to consent to an evaluation could
be physically restrained between the moment of their refusal and
the execution of an application for emergency certification (which
could take place up to five days after the applicant last observed
the individual, see id. § 40.1-5-7(b)).       Accordingly, if the
plaintiff had refused to submit to an evaluation and a physician
had nonetheless determined that an application for certification
should be filed, it remained a distinct possibility that the
plaintiff could simply have left the hospital and returned home
while such an application was being prepared.


                                     - 35 -
access to a firearm in the near future," even though individual

had been taken to hospital); Mora, 519 F.3d at 228 (rejecting

argument    that   "emergency   vanished"    after    appellant    left    for

hospital, partially due to lack of certainty about when appellant

would return and what his state of mind would be at that time).

            One rejoinder to this conclusion (albeit a rejoinder not

advanced by the plaintiff) might be that the defendant officers

should have accompanied the plaintiff to the hospital to see how

events unfolded before taking action with respect to his firearms.

Although that is a reasonable course of action that could have

been pursued, we do not require police officers to choose the least

intrusive     means    of   fulfilling     their     community    caretaking

responsibilities.      See Lockhart-Bembery, 498 F.3d at 76.            Nor is

it at all clear that accompanying the plaintiff to the hospital

and monitoring his interactions with medical staff would have been

less intrusive than a circumscribed entry into the plaintiff's

home.     Because the officers' decision to seize the plaintiff's

handguns for temporary safekeeping was within the realm of reason,

it does not matter that "alternative reasonable options were also

available." Id.; see Rodriguez-Morales, 929 F.2d at 786 (observing

that "critical question" in vehicle impoundment case was not

whether     officers   "could   have     effected    an   impoundment     more

solicitously, but whether the decision to impound and the method




                                  - 36 -
chosen      for    implementing       that    decision    were,       under      all    the

circumstances, within the realm of reason").

              We are likewise persuaded that the defendants' actions

in entering the plaintiff's home and seizing his firearms were

consistent with sound police procedure.                  The police play a vital

role as guardians of the public weal.                   They must, therefore, be

granted some measure of discretion when taking plausible steps to

protect public safety, particularly when human life may be at stake

and the margin for error is slight.                   See Rodriguez-Morales, 929

F.2d at 786-87 (explaining that the "search for equipoise" in

community caretaking cases "almost always involves the exercise of

discretion" (quoting Lopez Lopez v. Aran, 844 F.2d 898, 905 (1st

Cir. 1988))).         As the Seventh Circuit cogently reasoned in an

analogous case, "[o]ne need only imagine the public outcry . . .

had   the    police    left     the   gun[s]"    in    place    and    the    plaintiff

"returned     home    and     then    used    the     gun[s]"    to    inflict         harm.

Sutterfield, 751 F.3d at 570.                Here, the officers' decision to

confiscate the firearms was a reasonable choice from among the

available     alternatives.           See    Rodriguez,    930       F.3d   at   1139-40

(holding that police had "substantial public safety interest" in

preventing        access   to   guns    when    mentally       ill    individual        had

threatened violence); United States v. Harris, 747 F.3d 1013, 1018-

19 (8th Cir. 2014) (concluding that officers were allowed to seize

firearm when failure to do so could have resulted in "[a]ny number


                                        - 37 -
of dangerous, or even deadly, outcomes"); Mora, 519 F.3d at 227

(deeming "public safety rationale" a "sound basis" for seizing

firearms of individual who had threatened suicide and shooting).

            To close the circle, the record establishes that the

methods employed by the police to effectuate the seizure of the

firearms were reasonable.             The officers did not ransack the

plaintiff's home, nor did they engage in a frenzied top-to-bottom

search for potentially dangerous objects.                Instead — relying on

Kim's directions — they tailored their movements to locate only

the two handguns bearing a close factual nexus to the foreseeable

harm (one of which the plaintiff had admitted throwing the previous

day and the other of which had been specifically called to the

officers' attention).

            We add a coda.       In upholding the defendants' actions

under the community caretaking doctrine, we in no way trivialize

the constitutional significance of warrantless entries into a

person's    residence,      disruption    of     the    right    of    law-abiding

citizens to keep firearms in their homes, or involuntary seizures

of handguns.    By the same token, though, we also remain mindful

that police officers have a difficult job — a job that frequently

must   be   carried   out    amidst    the     push    and   pull     of   competing

centrifugal    and    centripetal      forces.          Police      officers   must

sometimes make on-the-spot judgments in harrowing and swiftly

evolving circumstances.       Such considerations argue persuasively in


                                      - 38 -
favor of affording the police some reasonable leeway in the

performance of their community caretaking responsibilities.

             In the circumstances of this case, we think that no

rational factfinder could deem unreasonable either the officers'

belief that the plaintiff posed an imminent risk of harm to himself

or others or their belief that reasonable prudence dictated seizing

the   handguns   and   placing   them   beyond   the   plaintiff's   reach.

Consequently, the defendants' actions fell under the protective

carapace of the community caretaking exception and did not abridge

the Fourth Amendment.

                        B. The Remaining Claims.

             Having    tackled   the    plaintiff's     most   substantial

assignments of error, we proceed to his other claims.            We first

examine the plaintiff's claims that the defendant officers, in

their individual capacities, violated the Second Amendment by

seizing his firearms.      Next, we assess the plaintiff's municipal

liability claims.       At that juncture, the lens of our inquiry

narrows to evaluate the plaintiff's claims that the defendants

abridged the Rhode Island Constitution.            We conclude with an

appraisal of the two state statutory claims advanced by the

plaintiff.

             1. The Second Amendment Claims.       The plaintiff insists

that the defendant officers violated the Second Amendment by

seizing the two handguns from his home.           He concedes, however,


                                  - 39 -
that the officers never attempted to restrict his ability to

purchase or possess other firearms.              The district court rejected

this claim, ruling that "the Second Amendment is not implicated

when the police reasonably seize a gun under their well-established

duties as community caretakers" and that "the Second Amendment

does not protect an individual's right to possess a particular

gun."    Caniglia, 396 F. Supp. 3d at 237.

             The Second Amendment provides that "[a] well regulated

Militia, being necessary to the security of a free State, the right

of the people to keep and bear Arms, shall not be infringed."                  U.S.

Const. amend. II. The Supreme Court has determined that the Second

Amendment protects an individual's right to keep and bear arms

even outside the context of service in a militia.                 See District of

Columbia v. Heller, 554 U.S. 570, 592 (2008); see also McDonald v.

City    of   Chicago,   561    U.S.   742,     791   (2010)   (applying       Second

Amendment to states through Fourteenth Amendment).                     Although the

Heller Court did not venture to delineate the complete dimensions

of the Second Amendment right, it made clear that the Second

Amendment does not guarantee an unlimited right to "keep and carry

any weapon whatsoever in any manner whatsoever and for whatever

purpose."     554 U.S. at 626.

             Our   precedent    teaches      that    the   core   of    the   Second

Amendment right is confined to self-defense in the home by law-

abiding citizens.       See Worman v. Healey, 922 F.3d 26, 36 (1st Cir.


                                      - 40 -
2019), petition for cert. filed, No. 19-404 (U.S. Sept. 25, 2019);

Gould v. Morgan, 907 F.3d 659, 671 (1st Cir. 2018), petition for

cert. filed, No. 18-1272 (U.S. Apr. 4, 2019).              We have not yet had

occasion to address whether the seizure of specific firearms from

the home in pursuance of a legitimate police function infringes on

this core right when, as in this case, a gunowner has not been

barred from keeping or acquiring other firearms.

            There are few guideposts bearing on the resolution of

this issue. The appellate courts that have grappled with the issue

have either skirted it, see Sutterfield, 751 F.3d at 571-72, or

have held that the deprivation of specific firearms does not

abridge the Second Amendment, see Rodgers v. Knight, 781 F.3d 932,

941-42 (8th Cir. 2015).         When all is said and done, we need not

conduct     an   archeological    dig   into       this    uncertain    terrain.

Regardless of whether the seizure of particular firearms can ever

infringe the Second Amendment right — a matter on which we take no

view — it was by no means clearly established in August of 2015

that police officers seizing particular firearms in pursuance of

their community caretaking functions would, by doing so, trespass

on the Second Amendment.        Here, the plaintiff has wholly failed to

identify    either   binding    precedent     or    a   chorus    of   persuasive

authority    "sufficient   to    send   a    clear      signal"   to   reasonable

officers, Alfano, 847 F.3d at 75, that seizures of individual




                                    - 41 -
firearms    pursuant    to   the   community       caretaking   exception      fell

outside constitutional bounds.

            The doctrine of qualified immunity is by now familiar.

We previously set forth the parameters of that doctrine. See supra

note 3.     In general terms, the doctrine is designed to shield

government officials from suit when no "red flags [were] flying"

at the time of the challenged action — red flags sufficient to

alert   reasonable     officials     that    their    conduct       was    unlawful.

MacDonald, 745 F.3d at 15.            Because this is such a case, the

defendant officers in their individual capacities are entitled to

qualified    immunity    with      respect    to     the   plaintiff's       Second

Amendment claims.       We therefore hold that the district court did

not err in granting them summary judgment on those claims.

            2. The Municipal Liability Claims.               This brings us to

the plaintiff's section 1983 claims against the City and the

defendants in their official capacities.              See Nereida-Gonzalez v.

Tirado-Delgado, 990 F.2d 701, 705 (1st Cir. 1993) ("An official

capacity suit is, in reality, a suit against the governmental

entity, not against the governmental actor.").                      The plaintiff

submits that the City maintains "an ongoing practice of seizing

people and requiring them to have psychological evaluations and

seizing     their    firearms      without     court       orders     or     exigent

circumstances."     See Monell v. Dep't of Soc. Servs., 436 U.S. 658,

690-91 (1978) (holding that local governments may be sued under


                                     - 42 -
section 1983 pursuant to practices that are "so permanent and well

settled as to constitute a 'custom or usage' with the force of

law" (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 167-68

(1970))).        In this instance, the plaintiff asserts that the

challenged practice resulted in a violation of his Fourth Amendment

rights.

            The Monell Court made clear that municipalities cannot

"be held liable [under section 1983] unless action pursuant to

official municipal policy of some nature caused a constitutional

tort."    Id. at 691 (emphasis supplied); see Lund v. Henderson, 807

F.3d 6, 10 n.2 (1st Cir. 2015); Kennedy v. Town of Billerica, 617

F.3d 520, 531-32 (1st Cir. 2010).            We already have held that the

officers' conduct fell within the encincture of the community

caretaking function and, thus, did not offend the Fourth Amendment.

Given     this   determination,     it    necessarily    follows   that     the

plaintiff cannot prevail against the City on a theory of municipal

liability grounded on a Fourth Amendment species of constitutional

tort.

            This does not end the matter.         It is not entirely clear

whether the plaintiff's claims against the City, as configured on

appeal, encompass a Second Amendment component.               Relying on the

plaintiff's      allegations   in   the   complaint,    the   district    court

framed the plaintiff's Second Amendment claims as alleging, in

relevant parts, that the City "deprived him of his lawfully


                                    - 43 -
obtained and possessed weapons for no reason" through a "set of

customs, practices, and policies."      Caniglia, 396 F. Supp. 3d at

236.

             On appeal, though, the plaintiff does not appear to

assert that the City is liable for an underlying Second Amendment

violation.     While he summarily adverts to the City's "unwritten

practice of seizing firearms for safekeeping" in portions of his

brief concerned with the alleged Fourth Amendment violations, he

never connects these cursory allusions to municipal liability with

his claim of an underlying Second Amendment violation.       Indeed,

the portion of his reply brief dealing with the City's liability

under section 1983 only mentions the City's purported violations

of the Fourth Amendment and the Rhode Island Constitution.      More

problematic still, even though the record contains evidence that

might perhaps have been effectively marshaled to illustrate a

custom of seizing firearms for safekeeping under conditions like

those at hand (including a General Order and testimony from the

police chief and various officers), the plaintiff's efforts to

assemble and analyze that evidence are unacceptably meager.      The

net result is that, even if we assume that the plaintiff intended

to argue on appeal that the City caused an infringement of his

Second Amendment right by way of a custom or policy, that claim

has been fatally underdeveloped.




                               - 44 -
             We need not tarry. In this circuit, it is settled beyond

peradventure that a reviewing court is not obliged to do a lawyer's

work for him by putting meat on the bones of a skeletal argument.

See United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

"[I]ssues adverted to in a perfunctory manner, unaccompanied by

some effort at developed argumentation, are deemed waived."                    Id.

Accordingly,    we    deem     abandoned   any   claim       that   the   plaintiff

suffered a Second Amendment violation because of a policy or

practice attributable to the City.

             3. The State Constitutional Claims.              We come now to the

plaintiff's claims that the seizure of both his person and his

handguns transgressed article 1, section 6 of the Rhode Island

Constitution and his imbricated claim that the handgun seizure

also violated article 1, section 22.                 We address these claims

sequentially.

             (a).    Article     1,   section    6     of     the   Rhode    Island

Constitution guarantees "[t]he right of the people to be secure in

their     persons,    papers    and   possessions,       against     unreasonable

searches and seizures."         The plaintiff contends that the officers'

conduct    violated    this     provision,     which    he    asserts     "provides

stronger protections against searches and seizures than the Fourth

Amendment."     For several reasons, this argument lacks force.

             With certain limited exceptions, not relevant here, the

Rhode Island Supreme Court construes article 1, section 6 as


                                      - 45 -
coextensive with the Fourth Amendment. See, e.g., State v. Morris,

92 A.3d 920, 930 (R.I. 2014); Duquette v. Godbout, 471 A.2d 1359,

1361 (R.I. 1984).      This lockstep approach holds true both in cases

involving entries into dwellings under emergency circumstances,

see, e.g., Duquette, 471 A.2d at 1361-62, and in cases concerning

the seizure of individuals, see, e.g., State v. Foster, 842 A.2d

1047, 1049-50, 1050 n.3 (R.I. 2004) (per curiam).             With respect to

the types of police activity at issue here, we have no reason to

suspect that the Rhode Island Supreme Court would afford more

robust protection under article 1, section 6 than is available

under the Fourth Amendment.         See State v. Andujar, 899 A.2d 1209,

1223-24, 1224 n.12 (R.I. 2006) (cautioning that decision to depart

from   minimum   Fourth       Amendment    protection      "should    be    made

guardedly" (quoting State v. Werner, 615 A.2d 1010, 1014 (R.I.

1992))).

            Moreover,    although    the   state   supreme    court   has   not

explicitly extended the community caretaking doctrine either to

warrantless seizures of individuals and property or to warrantless

entries into dwellings, it has articulated an expansive view of

the doctrine.    For example, the court has described the doctrine

as one concerning "the many varied daily tasks" police are called

upon   to   perform,    including     "acting    as   a    domestic-relations

counselor,"   serving    as    a   makeshift    midwife,    and   informing   a

"citizen of the loss of a loved one."              State v. Cook, 440 A.2d


                                    - 46 -
137, 139 (R.I. 1982); see State v. Roussell, 770 A.2d 858, 860-61

(R.I. 2001) (per curiam).

           To complete the picture, we think it noteworthy that the

Rhode Island Supreme Court has adopted an "emergency doctrine"

that bears some resemblance to the community caretaking function.

See, e.g., Duquette, 471 A.2d at 1362 (deeming forcible entry into

apartment justified under Fourth Amendment and article 1, section

6 because police had reason to believe minor was in peril inside).

An expansion of the exigent circumstances exception, the emergency

doctrine permits warrantless police activity on private premises

(including   entries       into    dwellings)    when    officers    "have     a

reasonable belief that [their] assistance is required to avert a

crisis" and the motivation underlying the activity is "to preserve

life and property rather than to search for evidence to be used in

a criminal investigation."         Id.; see State v. Goulet, 21 A.3d 302,

313-14 (R.I. 2011); State v. Portes, 840 A.2d 1131, 1136-37 (R.I.

2004).

           Given   the     Rhode    Island     Supreme   Court's    expansive

conception of the community caretaking function, its adoption of

the   "emergency   doctrine,"      and   its   demonstrated    propensity     to

construe article 1, section 6 as coterminous with the Fourth

Amendment, we discern no basis for believing that the state supreme

court would find that the officers' conduct violated the state

constitution.      Since    the    plaintiff    has   failed   to   offer    any


                                    - 47 -
convincing rationale as to why the defendants' seizures of his

person and his firearms would violate article 1, section 6 when

those    seizures   do    not   violate    the   Fourth   Amendment,   summary

judgment for the defendants was appropriate on this aspect of the

plaintiff's state constitutional claims.

            (b). The plaintiff also contends that the seizure of his

firearms violated article 1, section 22 of the Rhode Island

Constitution.       This provision memorializes the principle that

"[t]he right of the people to keep and bear arms shall not be

infringed."     In the plaintiff's view, article 1, section 22

guarantees him an absolute right to keep arms in his home; and he

asserts that the defendants infringed this right by taking his

firearms without a warrant, court order, or exigent circumstances.

The district court rejected this claim, see Caniglia, 396 F. Supp.

3d at 236-37, and so do we.

            The plaintiff's argument that article 1, section 22

guarantees an absolute right to keep guns in the home appears to

be wishful thinking.        The argument hangs by a single thread:          a

line in a footnote in Mosby v. Devine, 851 A.2d 1031, 1043 n.7

(R.I. 2004).    There, the Rhode Island Supreme Court reviewed the

RIFA's    licensing      framework   for   the   carriage   of   pistols   and

revolvers, see R.I. Gen. Laws § 11-47-18; Mosby, 851 A.2d at 1047.

In a footnote refuting the dissent's "assertions about the law of

self-defense in Rhode Island," the court stated, without citation


                                     - 48 -
to any authority, that "one has an absolute right to keep firearms

in one's home or place of business."         Mosby, 851 A.2d at 1043 n.7.

This     singular     statement   cannot   support    the   weight   of   the

plaintiff's argument that his right to keep firearms in the home

is unfettered.

               To begin, the statement was not essential to the court's

review    of    the   licensing   scheme   before   it,   which   principally

implicated the right to carry certain types of guns outside homes

and businesses (not the right to keep guns within the home).              See

id. at 1043 n.6 (deeming retention of guns in home "a situation

far removed from the issues facing us today").              "[O]bservations

relevant, but not essential, to the determination of the legal

questions" before a court are paradigmatic examples of non-binding

dicta.    Dedham Water Co. v. Cumberland Farms Dairy, Inc., 972 F.2d

453, 459 (1st Cir. 1992).

               Although courts often give weight to dictum that appears

"considered as opposed to casual," id., we cannot say that the

sentence on which the plaintiff relies qualifies as considered

dictum.        For one thing, when viewed in the fullness of the

surrounding text, the sentence sends mixed signals about the scope

of the right to keep arms in the home under article 1, section 22.

After all, in the text that immediately precedes the footnote in

which the sentence at issue appears, the Mosby court left no doubt

that it would not attempt to either "define the extent" of the


                                    - 49 -
rights to keep and bear arms or "establish the limits" of article

1, section 22.             851 A.2d at 1043.           And for another thing, the

sentence     is       little    more   than       a    waif    in     the    wilderness,

unaccompanied by citation of authority or any further elucidation.

             We need not dwell on this claim.                 Beyond his plaint that

article 1, section 22 guarantees an "absolute" right to keep guns

in his home, the plaintiff has not adequately developed any other

relevant argument.           As a result, any such argument — including any

contention that the Heller framework applies as a matter of state

constitutional law under article 1, section 22 — has been waived.

See Zannino, 895 F.2d at 17.

             4. The State Statutory Claims.                   Our final chore is to

consider the plaintiff's two state statutory claims, which seek

damages    for    alleged       violations        of    the   RIMHL    and    the   RIFA,

respectively.         The linchpin of both claims is yet another state

statute: R.I. Gen. Laws § 9-1-2. This statute permits individuals

to pursue claims for damages resulting from injuries caused by the

commission       of    a    crime   (even    if       uncharged).       See    Kelly   v.

Marcantonio, 187 F.3d 192, 202 & n.8 (1st Cir. 1999).

             (a). The plaintiff attempts to use section 9-1-2 as a

respirator to breathe life into his RIMHL claim.                             To make the

connection, he asserts that the defendants committed a criminal

violation of the RIMHL by conspiring to have him admitted to the

hospital.         See       R.I.    Gen.    Laws       § 40.1-5-38      (criminalizing


                                           - 50 -
conspiracy to "improperly cause to be admitted or certified to any

facility" any person not covered by RIMHL).         He further asserts

that by sending him to the hospital without first securing a

physician's application for emergency certification or a judicial

order committing him to the hospital, the defendants were, in

effect, conspiring to have him improperly admitted.

          This claim consists of more cry than wool. As we already

have concluded, see supra Part II(A)(3), the RIMHL — both when

viewed in isolation and when read in conjunction with CPD General

Order 320.70 — did not forbid the police from transporting an

individual   to   the   hospital    for   an   outpatient     psychiatric

examination by a physician.    In addition, the record is devoid of

any probative evidence that the defendants conspired to have the

plaintiff admitted to the hospital.       Even when construed in the

light most favorable to the plaintiff, see Avery, 661 F.3d at 691,

the record discloses no more than that the defendants sought to

have him transported to the hospital and evaluated by medical

professionals.    There is simply no evidence, either direct or

circumstantial,   sufficient   to    support    a   finding    that   the

defendants schemed to have him hospitalized.

          (b). The plaintiff's RIFA claim fares no better.            The

RIFA "regulate[s] the possession and use of an array of weapons."

Mosby, 851 A.2d at 1045. The plaintiff alleges that the RIFA makes

certain violations of its terms punishable by imprisonment, see


                               - 51 -
R.I. Gen. Laws §     11-47-26, and further alleges that the defendants

committed such a crime by seizing his firearms "without just

cause."     In support, the plaintiff relies on a wholly inapposite

admonition in a section of the RIFA concerning the safe storage of

firearms, which instructs that the section should not be construed

"to provide authority to any state or local agency to infringe

upon the privacy of any family, home or business except by lawful

warrant."     Id. § 11-47-60.1(a).         Finally, the plaintiff alleges

that he does not fall into any of the categories of persons

prohibited from possessing firearms.               See, e.g., id. § 11-47-6

(mental incompetents and drug addicts); id. § 11-47-7 (illegal

aliens).

             These allegations do not carry the day.             As we already

have held, see supra Part II(A)(4), the seizure of the plaintiff's

firearms    fell    within   the   ambit      of   the    community   caretaking

exception to the warrant requirement.                    The plaintiff has not

identified    any   provision      of   the   RIFA   that     criminalizes   the

temporary seizure of firearms pursuant to this exception.                    And

because this case does not involve a categorical ban on the

plaintiff's possession of firearms, his plaint that he cannot be

totally foreclosed from possessing firearms lacks relevance.

             In sum, no reasonable factfinder could conclude, on this

record, that the defendants committed criminal violations under

either the RIMHL or the RIFA.           Thus, the court below did not err


                                    - 52 -
in entering summary judgment for the defendants on the plaintiff's

state statutory claims.

III. CONCLUSION

            We need go no further. Police officers play an important

role as community caretakers.       As this case illustrates, they

sometimes    are    confronted   with     peculiar   circumstances   —

circumstances that present them with difficult choices.     Here, the

actions of the defendant officers, though not letter perfect, did

not exceed the proper province of their community caretaking

responsibilities.    The able district court recognized as much and,

for the reasons elucidated above, its judgment is



Affirmed.




                                 - 53 -